By petition for reargument, our attention is called to an exception by the defendant "to the instruction of the court with regard to the presumption of law that the deceased is in the exercise of due care in the manner given by the court." Even if this exception be construed an directed to the giving of the instruction and not to the manner of giving it, there still would be no reversible error, for, as pointed out in our original opinion, there is nothing improper in a charge stating the presumption of law — exception or no exception. See "Charges on Presumptions and Burden of Proof," 5 North Carolina L.Rev. 291, 299; McMahon v. Flynn, 154 Minn. 326,191 N.W. 902. The other questions raised were fully disposed of in the original opinion.
On June 23, 1944, the following opinion was filed: